FIFTH AMENDMENT TO

PURCHASE AND SALE AGREEMENT

THIS FIFTH AMENDMENT TO PURCHASE AND SALE AGREEMENT (this “Fifth Amendment”) is
made and entered into as of January 31, 2007 by and between GREIT–ONE WORLD
TRADE CENTER, L.P., a California limited partnership (“Seller”), and LEGACY
PARTNERS REALTY FUND II, LLC, a Delaware limited liability company (“Buyer”).

RECITALS

A. Seller and Buyer have entered into that certain Purchase and Sale Agreement
dated as of August 17, 2006, as amended by that certain First Amendment to
Purchase and Sale Agreement dated as of September 21, 2006, that certain Second
Amendment to Purchase and Sale Agreement dated as of January 5, 2007 and that
certain Third Amendment to Purchase and Sale Agreement dated as of January 19,
2007 and that certain Forth Amendment to Purchase and Sale Agreement dated as of
January 26, 2007 (as amended, the “Purchase Agreement”), with respect to that
certain real property commonly known as One World Trade Center, located in the
County of Los Angeles, State of California, and more particularly described in
the Purchase Agreement.

B. The parties hereto desire to amend the Purchase Agreement to confirm certain
matters as set forth below.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Seller and Buyer agree as follows:

1. Defined Terms. Initially capitalized terms used in this Fifth Amendment and
not otherwise defined in this Fifth Amendment shall have the meanings provided
for such terms in the Purchase Agreement.

2. Closing. Notwithstanding anything to the contrary in Section 7.2.1 of the
Purchase Agreement, Seller and Buyer agree that the outside date for Closing
shall be extended to February 15, 2007.

3. Miscellaneous. Except to the extent expressly modified by this Fifth
Amendment, the Purchase Agreement remains in full force and effect. To the
extent of any inconsistency between this Fifth Amendment and the Purchase
Agreement, the terms and conditions of this Fifth Amendment shall control. This
Fifth Amendment may be executed in multiple counterparts, all of which, taken
together, shall constitute one document. This Fifth Amendment shall be deemed
effective against a party upon receipt by the other party (or its counsel) of a
counterpart executed by facsimile.

[SIGNATURES ON NEXT PAGE]

1

IN WITNESS WHEREOF, Seller and Buyer have executed this Fifth Amendment as of
the date referenced above.

SELLER:

GREIT–ONE WORLD TRADE CENTER, L.P.,

a California limited partnership

         
 
  By:
Its:   GREIT – One World Trade Center GP, LLC,
a California limited liability company
General Partner
 
       
 
      By:G REIT, L.P.,
a Virginia limited partnership,
Its:sole member
 
       
 
      By:G REIT, Inc.,
a Maryland corporation,
Its:General Partner
 
       
 
      By:/s/ Andrea R. Biller
 
       
 
      Name:Andrea R. Biller
 
       
 
      Title: Executive Vice President
 
       
 
       
BUYER:
 
 

 
         
   
 
        LEGACY PARTNERS REALTY FUND II, LLC,
   
 
        a Delaware limited liability company
   
 
        By:   Legacy Partners Investment Management Services, LLC

 
       
Its:
  a Delaware limited liability company
Managing Member  


 
       
 
  By:   /s/ Rick Wada
 
       
 
  Name:   Rick Wada
 
       
 
  Title:   Vice President
 
       
 
       

2